Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Andrew S. Martin, M.D.
(NPI: 1417007345)
(PTAN: V110196),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-293
Decision No. CR4693

Date: August 29, 2016

DECISION

The Centers for Medicare & Medicaid Services (CMS), through its Medicare
administrative contractor, revoked the Medicare enrollment and billing privileges of
Andrew S. Martin, M.D. (Petitioner or Dr. Martin) pursuant to 42 C.F.R. § 424.535(a)(9)
because Dr. Martin failed to report to CMS within 30 days that his license to practice
medicine had been suspended by the Nevada State Board of Medical Examiners (State
Board). Dr. Martin acknowledges that he did not report his license suspension to CMS
within 30 days as was required. Accordingly, CMS had a legal basis to revoke Dr.
Martin’s Medicare enrollment and billing privileges.

I. Background

Dr. Martin is an orthopedic surgeon. Petitioner’s Exhibit (P. Ex.) 2 at 4. He was
originally licensed to practice medicine in the State of Nevada on April 20, 2005. P. Ex.
2 at 43. The State Board suspended Dr. Martin’s license to practice medicine on
September 23, 2014. P. Ex. 2 at § 6. On October 5, 2014, Dr. Martin entered an inpatient
rehabilitation program for chemical dependency, where he was treated until November 7,
2014. P. Ex. 2 at § 7; see also P. Ex. 3 at 14. After his release from the inpatient
rehabilitation program, he continued treatment on an outpatient basis. P. Ex. 2 at § 7; see
also P. Ex. 3 at 15.

On or about December 8, 2014, the State Board reinstated Dr. Martin’s medical license,
subject to probation. P. Ex. 2 at | 10; see also P. Ex. 3 at 16. According to a compliance
letter, dated February 20, 2015, the State Board opined that the conditions of probation
“do not restrict or limit [Dr. Martin’s] license to practice medicine as an Orthopedic
Surgeon.” P. Ex. 3 at 16.

At the time of his license suspension, Dr. Martin was a partner with Desert Orthopaedic
Center, Ltd., an orthopedic group practice. P. Ex. 2 at § 4; see also P. Ex. 3 at 22-30.
Desert Orthopaedic Center terminated its relationship with Dr. Martin on or about
December 8, 2014. P. Ex. 2 at § 12; see also P. Ex. 3 at 17. Desert Orthopaedic Center
did not notify Medicare that Dr. Martin’s license to practice medicine had been
suspended. P. Ex. 2 at 49; see also P. Ex. 3 at 17.

On or about February 24, 2015, Dr. Martin applied for individual Medicare billing
privileges under his own name and for group privileges under the name A.S. Martin
Orthopedics, P.C. P. Ex. 2 at § 13; see also P. Ex. 3 at 42-51. In these applications,

Dr. Martin disclosed that his Nevada medical license had been suspended and reinstated
subject to a probationary period of 24 months. P. Ex. 2 at J 13; see also P. Ex. 3 at 38.
In letters dated April 24, 2015, Noridian Healthcare Solutions (Noridian), a Medicare
administrative contractor, notified Dr. Martin that his enrollment applications were
approved. P. Ex. 2 at § 14; see also P. Ex. 3 at 31, 40.

Ina letter dated August 5, 2015, Noridian informed Dr. Martin that his Medicare billing
privileges were being revoked effective September 4, 2015, pursuant to 42 C.F.R.

§ 424.535(a)(9), based on his failure to report timely the suspension of his Nevada
medical license. P. Ex. 3 at 5. In addition, Noridian barred Dr. Martin from re-enrolling
in the Medicare program for one year. P. Ex. 3 at 6. On or about August 12, 2015, Dr.
Martin requested reconsideration. P. Ex. 3 at 8, 13. By letter dated December 30, 2015,
Noridian issued an unfavorable reconsidered determination reaffirming the initial
determination to revoke Dr. Martin’s Medicare billing privileges. P. Ex. 3 at 53-55.

Petitioner, through counsel, submitted a hearing request dated January 27, 2016, whic
was received February 5, 2016. The case was initially assigned to Administrative Law
Judge Scott Anderson, but effective July 15, 2016, the case was reassigned to me. Judge
Anderson issued an Acknowledgement and Pre-Hearing Order (Order) dated February
11, 2016, which directed each party to file a pre-hearing exchange consisting of a brief
and any supporting documents, and also set forth the deadlines for those filings. Order
44. The Order also explained that the parties should submit written direct testimony for

any witnesses in lieu of in-person direct testimony. Order § 8. Finally, the Order
explained that a hearing would only be necessary for the purpose of cross-examination of
witnesses. Order §§ 9, 10.

In response to the Order, CMS filed a brief (CMS Br.), exhibits (CMS Exs. 1-7), anda
response to Petitioner’s brief (CMS Resp.). Petitioner, through counsel, filed a brief
(P. Br.) and three exhibits (P. Exs. 1-3). Neither party objected to any proposed exhibit.
I admit the parties’ exhibits into the record.

CMS represented that it did not intend to present any witness testimony; accordingly, it
did not submit the written direct testimony of any witness. Petitioner submitted the
written direct testimony of Dr. Martin. P. Ex. 2. CMS did not ask to cross-examine Dr.
Martin. The parties cross-moved for summary judgment. However, as an in-person
hearing to cross-examine witnesses is not necessary, I decide this case based on the
written record. I therefore deny the parties’ cross-motions for summary judgment.

II. Issues

Whether CMS had a legal basis to revoke Dr. Martin’s Medicare enrollment and billing
privileges because Dr. Martin failed to report timely to CMS an adverse legal action.

If CMS had a legal basis to revoke Dr. Martin’s Medicare enrollment and billing
privileges, whether the revocation was effective 30 days from the date of the revocation
notice or the date Dr. Martin’s medical license was suspended.

Ill. Jurisdiction

I have jurisdiction to decide this case. 42 C.F.R. §§ 498.3(b)(17), 498.5())(2); see also
42 U.S.C. § 1395cc(j)(8).

IV. Findings of Fact, Conclusions of Law, and Analysis!

As a physician, Dr. Martin is a “supplier” for purposes of the Medicare program. See
42 U.S.C. § 1395x(d); 42 C.F.R. §§ 400.202 (definition of supplier), 410.20(b)(1). In
order to participate in the Medicare program as a supplier, individuals must meet certain
criteria to enroll and receive billing privileges. 42 C.F.R. §§ 424.505, 424.510. CMS
may revoke the enrollment and billing privileges of a supplier for any reason stated in
42 C.F.R. § 424.535. When CMS revokes a supplier’s Medicare billing privileges, CMS
establishes a reenrollment bar for a period ranging from one to three years. 42 C.F.R.
§ 424.535(c). Generally, a revocation becomes effective 30 days after CMS mails the

' My numbered findings of fact and conclusions of law appear in bold and italics.
initial determination revoking Medicare billing privileges, but if the revocation is based
on a license suspension or revocation, the revocation is effective with the date of such
license suspension or revocation. 42 C.F.R. § 424.535(g).

I. Dr. Martin’s license to practice medicine in the State of Nevada was suspended
September 23, 2014; however, Dr. Martin did not report the suspension to the
Medicare contractor until on or about February 24, 2015.

Dr. Martin does not dispute that his license to practice medicine was suspended from
September 23, 2014, to December 8, 2014. P. Br. at 2; see also P. Ex. 2 at J§ 6, 10.
Further, he does not dispute that he first reported to Noridian that his license had been
suspended on or about February 24, 2015, which is more than 30 days after the date his
license was suspended. P. Br. at 3; see also P. Ex. 2 at § 13. As discussed in the
following section, Dr. Martin’s reasons for failing to report timely the suspension of his
license do not provide a basis for reversing the revocation of his Medicare enrollment and
billing privileges.

2. CMS had a legal basis to revoke Dr. Martin’s Medicare enrollment and billing
privileges pursuant to 42 C.F.R. § 424.535(a)(9) because Dr. Martin failed to
report an adverse legal action within 30 days as is required by 42 C.F.R.

§ 424.516(d)(1)(ii) .

CMS may revoke a currently enrolled supplier’s billing privileges in the following
circumstance, among others:

The . . . supplier did not comply with the reporting requirements
specified in 42 C.F.R. § 424.516(d)(1)(ii) and (iii) of this subpart.

42 C.F.R. § 424.535(a)(9). In turn, section 424.516(d)(1)(ii) requires physicians and
other practitioners to report to their Medicare contractor, within 30 days, any “adverse
legal action.” Section 424.502 defines a “final adverse action” to include “[s]uspension
... of a license to provide health care by any State licensing authority.” 42 C.F.R.

§ 424.502.

It is true that that the regulations do not separately define the phrase “any adverse legal
action” as used in 42 C.F.R. § 424.516(d)(1)(ii). However, if anything, the phrase “any
adverse legal action” in section 424.516(d)(1)(ii) is broader than the term “final adverse
action,” as defined in section 424.502, because the word “any” can encompass all adverse
legal actions, not just final adverse actions. See Akram A. Ismail, DAB No. 2429 at 10-
11 (2011) (concluding that the plain language of the phrase “any adverse legal action” in
42 C.F.R. § 424.516(d)(1)(ii) requires the reporting of a license suspension, even if under
appeal). Further, in the present case, Dr. Martin has not argued that the suspension of his
icense to practice medicine in Nevada was not an “adverse legal action” or that he was
under no duty to report the suspension to Noridian. Instead, he argues, in essence, that
is failure to report the suspension should be excused.

Dr. Martin admits that he did not report his license suspension within 30 days. However,
e contends that he was unable to report timely because, during the 30 days following the
suspension, he was admitted to an inpatient rehabilitation program that restricted him
from outside contact. P. Ex. 2 at 4 8. He further asserts that he assumed that the
credentialing department of his former practice group would (and did) report on his
behalf. P. Ex. 2 at 99. Neither of these circumstances relieves Dr. Martin of his duty to
report under the regulation.

First, although Dr. Martin suggests that he was an inpatient at all times during the 30 days
immediately following his license suspension, the documents he submitted do not fully
bear this out. In particular, the facility that treated Dr. Martin issued a verification letter
stating that he was admitted to the facility on October 5, 2014, and was discharged on
November 7, 2014. P. Ex. 3 at 14. There is no evidence to suggest that he was admitted
to any other facility at an earlier date. Thus, there is no evidence that Dr. Martin was
admitted as an inpatient until 12 days following his license suspension. Therefore, I am
not persuaded that it was impossible for Dr. Martin to have reported his license
suspension within the required time frame.” Moreover, even after his release from
inpatient treatment, Dr. Martin did not immediately report to Noridian that his license had
been suspended and explain why the report was filed beyond the 30-day deadline.

Second, Dr. Martin’s assumption that his former practice group would notify Noridian on
his behalf does not relieve him of the duty to report. I am aware of no authority that
would permit Dr. Martin to avoid responsibility for his failure to report by shifting
responsibility to an agent or employee. See George E. Anderson, M.D., DAB CR4631 at
12 (2016). Indeed, the regulations compel a contrary conclusion. Section
424.516(d)(1)(ii) of the regulations imposes the duty to report adverse legal actions on
the affected physician independent of the reporting responsibility of any organization
with which the physician may be affiliated. The regulation provides, “[p]hysicians,
nonphysician practitioners and physician and nonphysician practitioner organizations
must report the following reportable events to their Medicare contractor... .” 42 C.F.R.
§ 424.516(d) (emphasis added); see also Gulf South Med.& Surgical Inst., & Kenner
Dermatology Clinic, Inc., DAB No. 2400 (2011) (corporate entities as well as their
physician owner had a duty to report). Because the regulation requires both physicians

> Although I need not and do not reach the issue here, it is not clear that the regulations
contemplate that incapacity would relieve a physician of the duty to report. See, e.g.,
Phyllis Barson, M.D., DAB CR2510 at 7 (2012) (stating that “[t]here are no exceptions to
the requirement to report”).
and physician organizations to report adverse legal actions, Dr. Martin was required to
report his license suspension whether or not his former practice group fulfilled its duty to
report.

Apparently, neither Dr. Martin nor his former practice group was aware of the duty to
report his license suspension within 30 days. See P. Ex. 2 at § 14; see also P. Ex. 3 at 17.
However, a party’s misunderstanding or ignorance of the regulation is not a defense. See
Emmanuel Brown, M.D. & Simeon K. Obeng, M.D., DAB CR2145 at 6 (2010).

Dr. Martin failed to notify Noridian within 30 days following the suspension of his license
to practice medicine in Nevada. Therefore, I conclude that CMS had a legal basis to revoke
Dr. Martin’s enrollment and billing privileges under 42 C.F.R. § 424.535(a)(9).

3. Dr. Martin’s arguments in equity are not a basis to reverse the revocation of his
Medicare enrollment and billing privileges.

Dr. Martin points out that he fully disclosed that his license to practice medicine had been
temporarily suspended when he filed his enrollment applications on or about February
24, 2015, and that Noridian approved those applications on April 24, 2015, with a
retroactive effective date of February 9, 2015. P. Ex. 2 at § 13, 14; see also P. Ex. 3 at
31, 40. Petitioner argues that Noridian approved Dr. Martin’s enrollment applications
after the opportunity to evaluate fully the circumstances of his license suspension. On
these facts, Petitioner argues that CMS exercised its discretion to approve Dr. Martin’s
Medicare enrollment applications in April 2015 and should be foreclosed from later
exercising its discretion to revoke Dr. Martin’s enrollment in August 2015 based on facts
that were apparent at the time the enrollment applications were approved. P. Br. at 5.

Petitioner’s argument assumes that it was apparent on the face of Dr. Martin’s enrollment
applications that grounds for revoking his Medicare enrollment and billing privileges
existed. The argument further assumes that, in approving the enrollment applications,
Noridian decided that revocation on those grounds was not warranted. I do not agree
with these assumptions. What was apparent from Dr. Martin’s enrollment applications
was that his license to practice medicine in Nevada had been suspended and that the
suspension had later been lifted. The enrollment applications provided no information
indicating whether Dr. Martin had previously reported his license suspension to Noridian.
Significantly, the regulatory bases that authorize a Medicare administrative contractor to
deny an enrollment application under 42 C.F.R. § 424.530 do not parallel in all instances
the bases for revocation under 42 C.F.R. § 424.535. Relevant here, the failure to report
an adverse action during a prior enrollment period is not a basis to deny enrollment under
42 C.F.R. § 424.530. See Dana Marks, M.D., DAB CR4616 at 5 (2016). Thus,

Noridian’s actions approving Dr. Martin’s enrollment applications are not a basis to infer
that Noridian had even considered, at that point, whether Dr. Martin had failed to report
his earlier license suspension.*

Petitioner argues that the enrollment applications provided Noridian with sufficient
information to determine whether Dr. Martin had violated the requirement to report
adverse actions within 30 days. P. Br. at 5. Petitioner argues, in essence, that it was
unreasonable that Noridian did not make a determination on this point until
approximately six months after the effective date it approved for Dr. Martin’s enrollment
applications. Jd. I find this argument unpersuasive. Nothing in the regulations
authorizes me to invalidate a revocation based on the amount of time it took CMS or its
contractor to investigate the basis for the revocation. The only issue before me is whether
there is a legal basis for the revocation.

Petitioner argues that Dr. Martin relied on the approval of his enrollment applications by
treating Medicare beneficiaries, for whose care he will not be reimbursed as a result of
the revocation of his enrollment. P. Br. at 5. This argument implicitly relies on the
doctrine of equitable estoppel, i.e., that CMS should be estopped from revoking Dr.
Martin’s Medicare enrollment because he relied to his detriment on Noridian’s earlier
approval of his enrollment applications. Whether the government can ever be estopped
from enforcing valid regulations based on the misrepresentations of government
employees or their agents is highly questionable. See Heckler v. Cmty. Health Servs. of
Crawford Cnty., 467 U.S. 51, 63 (1984); Schweiker v. Hansen, 450 U.S. 785 (1981). Yet,
even if estoppel could be asserted against CMS under some set of circumstances, it would
not lie here. An administrative law judge is not “authorized to provide equitable relief by
reimbursing or enrolling a supplier who does not meet statutory or regulatory
requirements.” US Ultrasound, DAB No. 2302 at 8 (2010).

Moreover, to the extent Petitioner argues that revocation of Dr. Martin’s Medicare
enrollment and billing privileges is inequitable under the circumstances presented,
CMS’s discretionary act to revoke a provider or supplier is not subject to review based on
equity or mitigating circumstances. Letantia Bussell, M.D., DAB No. 2196 at 13 (2008).
Rather, “the right to review of CMS’s determination by an [administrative law judge]
serves to determine whether CMS has the authority to revoke [the provider’s or
supplier’s] Medicare billing privileges, not to substitute the [administrative law judge’s]
discretion about whether to revoke.” Jd. (emphasis original). Once CMS establishes a
legal basis on which to proceed with a revocation, then the CMS determination to revoke

3 Tnote, additionally, that CMS instructs contractors, such as Noridian, to process
enrollment applications within specific time frames, and that the applicable processing
requirements primarily involve verifying the accuracy of the entries submitted rather than
reviewing the supplier for historical compliance. See Medicare Program Integrity
Manual §§ 15.6, 15.7.
becomes a permissible exercise of discretion, which I am not permitted to review. See id.
at 10; see also Abdul Razzaque Ahmed, M.D., DAB No. 2261 at 19 (2009), aff'd, Ahmed
v. Sebelius, 710 F. Supp. 2nd 167 (D. Mass. 2010) (if CMS establishes the regulatory
elements necessary for revocation, an administrative law judge may not substitute his or
her “discretion for that of CMS in determining whether revocation is appropriate under
the circumstances”).

4. Ido not disturb CMS’s determination that Dr. Martin’s Medicare enrollment
and billing privileges were revoked effective September 4, 2015, because even if
revocation had occurred earlier, Dr. Martin would nevertheless be barred from
applying for re-enrollment until at least September 4, 2016.

Petitioner argues that his Medicare enrollment and billing privileges should be revoked, if
at all, as of September 23, 2014, the date his license was suspended. P. Br. at 6. CMS
argues that Noridian correctly set the effective date as September 4, 2015 (i.e. 30 days
after the date of notice). CMS Resp. at 3 n.3; see also P. Ex. 3 at 5.

As an initial matter, it is not clear to me that I have authority to change the effective date
on which CMS revoked a provider or supplier’s Medicare enrollment. * The regulation at
42 C.F.R. § 498.3(b) does not include the effective date of revocation among the list of
“initial determinations” that are subject to my review. However, I need not reach this
issue, nor decide whether the effective date of Dr. Martin’s revocation should be
changed, because these issues have no practical effect on the outcome of this case.

This is because when Noridian revoked Dr. Martin’s Medicare enrollment and billing
privileges, it imposed a one-year re-enrollment bar. P. Ex. 3 at 6. The applicable
regulation, at section 424.535(c)(1) provides:

The re-enrollment bar begins 30 days after CMS or its contractor
mails notice of the revocation and lasts a minimum of | year, but not
greater than 3 years, depending on the severity of the basis for
revocation.

Thus, even if the effective date of revocation were changed in Dr. Martin’s case, the re-
enrollment bar did not begin to run until 30 days after the date of the WPS notice, that is
on September 4, 2015. Thus, the earliest Dr. Martin is eligible to apply for re-enrollment

* In interpreting 42 C.F.R. § 1001.2002(b), a provision similar to 42 C.F.R. § 424.535(g),
the Departmental Appeals Board and administrative law judges of the Civil Remedies
Division have long held that they lack authority to change the effective date of an
exclusion imposed by the Office of Inspector General pursuant to section 1128 of the
Social Security Act. See, e.g., Shaikh M. Hasan, M.D., DAB No. 2648 at 7-13 (2015)
(and cases discussed therein).

is September 4, 2016. Moreover, I am without authority to direct that Dr. Martin be re-
enrolled in Medicare at any point before he submits a new application for enrollment
which is approved by CMS or its contractor. 42 C.F.R. § 424.535(d)(1); see also

42 CFR. § 424.520(d)(1).

V. Conclusion

1 affirm CMS’s revocation of Petitioner’s Medicare enrollment and billing privileges.

/s/
Leslie A. Weyn
Administrative Law Judge
